Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 15-22 and 28-31 in the reply filed on June 28, 2022 is acknowledged.
Claims 23-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method and product, there being no allowable generic or linking claim. 
Claim Objections
Claim 30 is objected to because hydroxy groups are not organic.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-19, 21, and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukui et al., JP 09-328672.
Fukui teaches adhesive compositions generally comprising the mixture of individual emulsions outlined in [0006,0007].  Suitable permutations of the synthetic resin emulsion delineated in [0010] and [0041] are anticipatory of several of those recited in claim 29.  The Examiner was unable to procure information elucidating the structure of the silicone resin component.  (The translation improperly characterizes the commercial product as Toshiba Silicones Product Number TT-831 whereas the original indicates that it was TSW-831.  Neither of these products were retrieved in a search of multiple databases including Google and those accessed through Patent Office systems but the Examiner submits that a silicone resin, to be distinguished from a silicate/polysilicate, inherently contains some measure of organic group content and, generally, a non-zero amount of silicon-bound alkoxy/hydroxyl groups, which render the resin condensation-curable.)
The compositions defined in the Examples, Table 1 and the accompanying description in [0041] are devoid of any identifiable acid or alkali source and, hence, the pH would be close to neutrality.
As an aside, this reference is recognized as being in the same patent family as JP 3811220 referenced in Applicants’ Specification.  Applicant alleges distinctions between the prior art invention and that presently disclosed but there are no discernible differences between the prior art invention and that defined by the language of the claims. 
Claims 15-16, 19-21, 28, 30, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kosal, WO 03/029381.
	Kosal teaches O/W silicone PSA compositions.  In favored embodiments, the compositions comprise a mixture of silanol-terminated PDMS, a MQ silicone resin, small quantities of ammonia, a siloxane fluid of which octamethylcyclotetrasiloxane is exemplary, a surfactant, and water.  See the makeup of the emulsion compositions outlined in the Examples summarized on pages 8 and 9.  Here, the silanol-terminated polydimethylsiloxane is correlated with the claimed dispersed polymer and the MQ resin with the emulsified silicone resin polymer.  According to [0010], the silicone resin is functionalized with hydroxy substituents and, therefore, is co-condensable with the silanol-terminated polysiloxane.  The hydrocarbon groups that constitute the M units are preferably methyl groups.  In at least Example 1, it is easily verified mathematically that the solids content is about 53 wt.% when the cyclosiloxane diluent is factored in as a non-solid.  
	The compositions are described as containing small amounts of ammonia or ammonium carbonate (Example 1, [0012]) as a catalyst.  Insofar as these bases are weak being only partially ionized in water and are added in small quantities, the resulting pH of the composition will inherently be in the weakly alkaline portion of the pH scale coincident with the requirements of claim 21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kosal, WO 03/029381.
	The Examiner concedes that the reference is not forthcoming as to a preferred viscosity range associated with the emulsified PSA compositions that constitute Kosal’s invention.  On the other hand, the Examiner takes notice of the fact that optimization of this parameter of the prior art invention would lead the skilled artisan to formulate compositions with a viscosity comparable to that claimed so that it can be uniformly applied to a substrate using a variety of known coating techniques.
	Concerning claim 31, none of the exemplified formulations are comprised of similar concentrations of the solid components.  On the other hand, paragraph [0015] states that the siloxane fluid component may be incorporated in quantities corresponding to as little as 30% by weight relative to that of the PSA materials.  (It is noted that, in Example 1, the fluid makes up 40% of the total or 40/60 = 67% relative to the combined weight of the HO-PDMS-OH and MQ resin.)  Not only this but paragraph [0023] says that it can be desirable to removed the fluid when the emulsion composition is being formulated for certain applications.  Of course, either a reduction of the amount of siloxane fluid added initially or its subsequent removal following emulsification will increase further the solids content of the emulsion.  In each of the examples, the solids content exceeds 50% and formulating variants of these that use less of the siloxane oil, or removing the oil to make the emulsion compatible with particular uses will raise the solids content such that compositions adhering to the requirements of claim 31 are realized.

Guo, CN 108913063 is of interest for its description of waterborne adhesive compositions comprising the materials summarized in paragraphs [0009-0010].  The silicone resin is a MQ resin [0027] featuring a specified amount of silicon-bound alkoxy groups [0014] that one of ordinary skill will recognize as being inherently hydrolysable and capable of undergoing condensation cure.  In at least Example 1, the solids content of the adhesive emulsion is more than 50% by weight.  However, this reference does not constitute prior art.
	Zhu, CN 107151547 teaches in paragraph [0014] a fireproof adhesive comprising a mixture of a rosin-based emulsion and “polysiloxane” emulsion.  There are no details, however, about the polysiloxane component whatsoever and, therefore, it cannot be ascertained whether or not it is a resin bearing crosslinkable groups.  IF it were demonstrated that the polysiloxane correlates with the claimed silicone, it would have rendered unpatentable at least claim 15.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


October 18, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765